Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00922-CV

                         IN RE MUAMAR ASAD SAYYED, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 380-82405-07

                                            ORDER
       Before the Court is relator’s December 9, 2019 motion requesting consideration of his

motion for rehearing. The Court entered its order denying relief on relator’s petition for writ of

mandamus on November 4, 2019. The Clerk of the Court received relator’s motion for rehearing

on November 26, 2019. Because the motion for rehearing appeared to be untimely, the Clerk of

the Court marked the motion as received and informed relator that the Court would take no

action upon his motion for rehearing unless he filed a timely motion to extend the time to file the

motion for rehearing. See TEX. R. APP. P. 49.1, 49.8.

       On December 9, 2019, the Clerk of the Court received relator’s current motion. In his

motion, relator states that his motion for rehearing was timely filed under rule 9.2(b) and the

supreme court’s “mailbox rule for prisoners” because he deposited it in the prison mailing

system for filing on November 19, 2019 and it was received by the Court within ten days of the

filing deadline. See TEX. R. APP. P. 9.2(b); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim.
App. 2010); Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex. 2007) (providing pro se inmate’s

documents are considered timely filed on the date they are delivered to prison authorities for

mailing).

       Without deciding whether relator’s motion for rehearing qualifies as timely filed under

the prisoner mailbox rule, we construe relator’s current motion as a motion seeking to extend the

time to file his motion for rehearing. Because relator’s motion for extension was postmarked on

December 4, 2019, the last date to request an extension of time to file the motion for rehearing,

and received within ten days of mailing, it is timely filed under the mailbox rule. See TEX. R.

APP. P. 9.2(b), 49.1, 49.8.

       We GRANT the motion to extend the time to file relator’s motion for rehearing and

DIRECT the Clerk of the Court to file the motion for rehearing as of the date of this order. The

Court will issue its ruling on relator’s motion for rehearing in due course.




                                                      /s/     LANA MYERS
                                                              JUSTICE




                                                –2–